                  Case 19-40683               Doc        Filed 09/18/19 Entered 09/18/19 09:33:53                   Desc Main
 Fill in this information to identify the case:              document Page 1 of 3
 Debtor 1    Stephen M Collins

 Debtor 2    Debora L Collins

 (Spouse, if filing)

 United States Bankruptcy Court for the District of MASSACHUSETTS

 Case number 19-40683


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: U.S. BANK NATIONAL ASSOCIATION, AS                          Court claim no. (if known): 6
TRUSTEE FOR SPECIALTY UNDERWRITING AND
RESIDENTIAL FINANCE TRUST MORTGAGE LOAN
ASSET-BACKED CERTIFICATES, SERIES 2006-BC4
Last 4 digits of any number you use to
identify the debtor’s account: 6944

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                             (1)           $0.00

 2          Non-sufficient funds (NSF) fees                                                                          (2)           $0.00

 3          Attorneys fees                                                                                           (3)           $0.00

 4          Filing fee and court costs                                                                               (4)           $0.00

 5          Bankruptcy/Proof of claim fees                                                            06/28/2019     (5)         $500.00

 6          Appraisal/Broker's Price opinion fees                                                                    (6)           $0.00

 7          Property inspection fees                                                                                 (7)           $0.00

 8          Tax Advances (non-escrow)                                                                                (8)           $0.00

 9          Insurance advances (non-escrow)                                                                          (9)           $0.00

 10         Property preservation expenses                                                                           (10)          $0.00

 11         Other. Specify: POC 410A Form Review Fee                                                  06/28/2019     (11)        $250.00

 12         Other. Specify:                                                                                          (12)          $0.00

 13         Other. Specify:                                                                                          (13)          $0.00

 14         Other. Specify:                                                                                          (14)          $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
Case 19-40683   Doc   Filed 09/18/19 Entered 09/18/19 09:33:53            Desc Main
                          document Page 2 of 3




                            September 18, 2019




                                                   Alexis Van Zilen
                                                   avzilen@rascrane.com
Case 19-40683   Doc   Filed 09/18/19 Entered 09/18/19 09:33:53   Desc Main
                          document Page 3 of 3
